          Case 2:18-cv-04003-SMB Document 9 Filed 11/19/18 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Jason Lee Van Dyke,                            No. CV-18-04003-PHX-JJT
10                 Plaintiff,                       ORDER
11   v.
12   Thomas Christopher Retzlaff,
13                 Defendant.
14
15           At issue is the Defendant’s Motion to Allow Electronic Filing by a Party
16   Appearing Without an Attorney and Supporting Information (Doc. 3). Upon review and
17   good cause appearing,
18           IT IS HEREBY ORDERED granting Defendant’s Motion to Allow Electronic
19   Filing by a Party Appearing Without an Attorney (Doc. 3).
20           IT IS FURTHER ORDERED that Defendant shall comply with all rules outlined
21   in the District of Arizona’s Case Management/Electronic Case Filing Administrative
22   Policies and Procedures Manual, maintain access to the required equipment and software,
23   maintain a personal electronic mailbox of sufficient capacity to send and receive
24   electronic notice of case related transmissions, be able to electronically transmit
25   documents to the court in .pdf format, register as a subscriber to PACER (Public Access
26   to Electronic Records) within five (5) days of the date of this Order and comply with the
27   privacy policy of the Judicial Conference of the United States and E-Government Act of
28
       Case 2:18-cv-04003-SMB Document 9 Filed 11/19/18 Page 2 of 2



 1   2002. Any misuse of the ECF system will result in immediate discontinuation of this
 2   privilege and disabling of the password assigned to the party.
 3          The Clerk of Court shall notify the Defendant of the entry of this Order.
 4          Dated this 19th day of November, 2018.
 5
 6
                                          Honorable John J. Tuchi
 7                                        United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
